ORDER
The Disciplinary Review Board on December 1, 1995, having filed with the Court its decision concluding that a letter of admonition should be issued to KIRK D. RHODES of PLAIN-FIELD, who was admitted to the bar of this State in 1981, for negligently invading client funds by mistakenly depositing funds into his business account rather than his trust account, in violation of RPC 1.15, and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.